Citation Nr: 0523944	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sickle cell disease, 
to include sickle cell anemia.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Columbia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for sickle cell anemia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is appealing denial of service connection for 
sickle cell anemia.  In the course of that appeal, she has 
indicated that the disorder she has is not sickle cell 
anemia, but a related but different disorder.  In a July 2005 
letter submitted directly to the Board, Robert M. Silgals, 
M.D., wrote that the appellant suffered from hemoglobin 
sickle cell disease.  The veteran did not file a waiver of 
initial consideration of that evidence by the agency of 
original jurisdiction, the RO.  Additionally, in light of the 
opinion offered by Dr. Silgals, the Board finds that a VA 
examination is in order.  Accordingly, in light of the 
foregoing, this case is REMANDED for the following:

1.  The RO should contact Dr. Silgals to 
secure all pertinent treatment records 
pertaining to his care of the veteran for 
any blood disorder however diagnosed.  
All efforts to secure this evidence must 
be documented in the file.

2.  Thereafter, the RO should schedule 
the veteran for a  an examination by a 
hematologist.  The claims folder is to be 
provided to the hematologist for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner  must be 
accomplished in order to determine what, 
if any, blood disorders are currently 
manifest.  If the examiner concludes that 
the appellant suffers from a blood 
disorder, to include either sickle cell 
anemia and/or hemoglobin sickle cell 
disease, then the examiner must then 
first offer an opinion addressing whether 
the disorder is a congenital disease or 
whether it is a congenital defect.  If 
the examiner concludes that the appellant 
suffers from a congenital disease, the 
examiner must then address whether it is 
at least as likely as not that the 
disease was aggravated in-service.

In offering any opinion the examiner may 
find the following binding definition 
useful.  

The General Counsel of VA has held 
that a congenital or developmental 
defect is not disease or injury for 
disability compensation purposes.  
For VA compensation purposes a 
defect is a structural or inherent 
abnormality, generally incapable of 
improvement or deterioration.  In 
contrast, a congenital disease is 
capable of improvement or 
deterioration.  

Any opinion offered must directly address 
the July 2005 opinion offered by Dr. 
Silgals.  The examiner must offer a 
complete written rationale for any 
opinion offered.  

3.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and.  A reasonable period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

